Appeal from a determination of the Board of Regents, which suspended *784for one year petitioner’s license to practice medicine and canceled for one yeai his registration as a physician. Petitioner was charged with fraud and deceit in the practice of medicine, in violátion of paragraph (a) of subdivision 2 of section 1264 of the Education Law. Por a number of years, pursuant to the provisions of the Workmen’s Compensation Law, petitioner specialized in the treatment of persons who had sustained injuries resulting from employment. It was charged that petitioner knowingly, willfully and fraudulently submitted bills for professional services and that such bills were excessive and contained charges for treatments which were not rendered. It was further charged that petitioner submitted and filed documents and agreements for arbitration, which purported to be acknowledged by him but which were not so acknowledged. The Medical Grievance Committee found that, in several eases, petitioner submitted and obtained payment on bills which were excessive and contained charges for services either not rendered or purporting to have been rendered at times when petitioner was absent. The record contains ample evidence to support the determination. Determination confirmed, with $50 costs against the petitioner and in favor of the respondent. All concur.